DETAILED ACTION
The Amendment filed on March 21st, 2022 has been entered and made of record.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Christopher N. George on July 8th, 2022. During the telephone conference, Mr. George has agreed and authorized the Examiner to amend claims 1, 5, 10-11 & 15-16.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
A Terminal Disclaimer filed on July 8th, 2022 has been recorded and approved on July 8th, 2022.

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims
Replacing claims 1, 5, 10-11 & 15-16 as following:
Claim 1: (Currently Amended) An apparatus comprising:
a memory including instructions; and
at least one processor to execute the instructions to:
trigger cloning of a first management agent authenticated and having a first identifier and a first certificate to generate a second management agent including a copy of the first identifier and a copy of the first certificate associated with the first management agent;
authenticate the second management agent using the copy of the first certificate;
register the second management agent with a second identifier and a second certificate; 
trigger deletion of the first identifier and the first certificate subsequent to the registration of the second management agent; and
enable deployment of the second management agent to communicate with an endpoint to facilitate at least one of a data transfer or a task execution, a task to then be allocated for execution via the second management agent.

Claim 5: (Currently Amended) The apparatus of claim 4, wherein the at least one processor is to allocate [[a]] the task to the second component server via the second management agent.

Claim 10: (Currently Amended) At least one tangible computer readable storage medium comprising instructions that, when executed, cause at least one processor to at least:
trigger cloning of a first management agent authenticated and having a first identifier and a first certificate to generate a second management agent including a copy of the first identifier and a copy of the first certificate associated with the first management agent;
authenticate the second management agent using the copy of the first certificate;
register the second management agent with a second identifier and a second certificate; 
transmit an acknowledgement of the registration of the second management agent to communicate using the second identifier and the second certificate; and
enable deployment of the second management agent to communicate with an endpoint to facilitate at least one of a data transfer or a task execution, a task to then be allocated for execution via the second management agent.

Claim 11: (Currently Amended) The at least one tangible computer readable storage medium of claim 10, wherein the first management agent is associated with a first component server and the second management agent is associated with a second component server, and the instructions, when executed, cause the at least one processor to allocate [[a]] the task to the second component server via the second management agent.

Claim 15: (Currently Amended) A method comprising:
triggering, by executing an instruction with at least one processor, cloning of a first management agent authenticated and having a first identifier and a first certificate to generate a second management agent including a copy of the first identifier and a copy of the first certificate associated with the first management agent;
authenticating, by executing an instruction with the at least one processor, the second management agent using the copy of the first certificate;
registering, by executing an instruction with the at least one processor, the second management agent with a second identifier and a second certificate; 
triggering, by executing an instruction with the at least one processor, deletion of the first identifier and the first certificate subsequent to the registration of the second management agent; and
enabling deployment of the second management agent to communicate with an endpoint to facilitate at least one of a data transfer or a task execution, a task to then be allocated for execution via the second management agent.

Claim 16: (Currently Amended) The method of claim 15, wherein the first management agent is associated with a first component server and the second management agent is associated with a second component server, and further including allocating [[a]] the task to the second component server via the second management agent.

Examiner’s Statement of reason for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed an apparatus, a computer readable storage medium, and a method for cloning an agent in a distributed environment. The closest prior arts, as previously recited, Lakkavalli (U.S. Pub. Number 2012/0054486) and Robinson (U.S. Patent Number 8,739,257) are also generally direct to various aspects for securing a virtual environment and virtual machines and managing authentication of virtual clients. However, none of Lakkavalli and Robinson teaches or suggests, alone or in combination, the particular combinations of steps or elements as recited in the independent claims 1, 10 and 15. For example, none of the cited prior arts teaches or suggests the elements of “a memory including instructions; and at least one processor to execute the instructions to: trigger cloning of a first management agent authenticated and having a first identifier and a first certificate to generate a second management agent including a copy of the first identifier and a copy of the first certificate associated with the first management agent; authenticate the second management agent using the copy of the first certificate; register the second management agent with a second identifier and a second certificate; trigger deletion of the first identifier and the first certificate subsequent to the registration of the second management agent; and enable deployment of the second management agent to communicate with an endpoint to facilitate at least one of a data transfer or a task execution, a task to then be allocated for execution via the second management agent.” Therefore, the claims are allowable over the cited prior arts.
Claims 2-9, 11-14 & 16-20 are allowed because of their dependence from independent claims 1, 10 & 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
           
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOI V LE/
Primary Examiner, Art Unit 2436